702 S.E.2d 301 (2010)
Kizzy L. HUNTER, Employee
v.
CITIBANK CARDS, Employer,
Travelers Insurance Company, Carrier.
No. 410P10.
Supreme Court of North Carolina.
October 7, 2010.
Kizzy L. Hunter, pro se.
Barbara E. Ruark, Winston-Salem, for Citibank Cards, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 20th of September 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."